CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-390, concluding that ALAN J. MARICONDA of PATERSON, who was admitted to the bar of this State in 1978, should be reprimanded for violating RPC 5.3(a) and (b) (failure to supervise non-attorney employees), RPC 1.15(a) (negligent misappropriation), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the Court having determined from its review of the matter that the appropriate quantum of discipline is an admonition;
And good cause appearing;
It is ORDERED that ALAN J. MARICONDA is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.